DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Claims 1, 5 are amended in the reply filed on 02/09/2022; claim 21 is added; claim 14 was cancelled; claim 17 was withdrawn. 
Applicant’s arguments regarding amendments with respect to the pending claims have been considered but are moot because the arguments based on the amendments do not apply to the current rejection.  The amendments in the claims are rejected by newly applied prior art references Ono, Nagasaki in addition to previously relied on references below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 11, 12, 15, 16, 18, 19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,259,592 to Ono.
Claim 1: Ono discloses a substrate support comprising: an electrostatic chuck (202 [electrostatic chuck] without 216, Fig. 2A) comprising an upper surface (top of 214); a cover (216 [workpiece support layer]) positioned on the electrostatic chuck (202 w/out 216) to cover the upper surface thereof (upper surface of 214), the cover (216) comprising a first face (bottom of 216) adjacent the upper surface of the electrostatic chuck (top of 214), a second face (top of 216) for supporting a substrate (201 [wafer]), and one or more conduits (704 [aperture], Fig. 7) extending through the cover (216) to permit a cooling gas to flow from the second face to the first face (see fig. 7, col. 6, lines 20-35), wherein the second face (top of 216) comprises a substrate support region (center top of 216) and a peripheral region (interpreted as outer top of 216) radially outward of 
a lifting assembly (110 [lift pins], Fig. 1, similar layout) which in use is considered capable to be operable to separate a substrate (102) from the cover (216, Fig. 2A);
wherein the cover (216) and an upper face of the electrostatic chuck (top of 214) are is made from a same dielectric material (see col. 5, lines 58-62, and see col. 8, lines 33-36 where 214/216 have dielectric characteristics which necessarily makes it a dielectric material for the purposes of Ono’s invention). 
It is noted that the peripheral region does not require in the claim that the substrate does not cover it. Thus, Examiner interprets that it is just the area outside of the center region. 
Claim 2: Ono discloses in which the cover (216, fig. 2A, Ono) has a thickness of 100-1500 um (see col. 6, lines 10-20 where thickness of 20-400 um is disclosed which is within the claimed range).
Claim 3: Ono discloses in which the cover (216, fig. 2A, Ono) is a disc or disc-like (see fig. 7 where it appears as a disc or disc-like).
Claim 4: Ono discloses when a substrate is being supported, the substrate (102, fig. 2A, Ono) overlays the substrate support region (center top of 216, see fig. 2A).
Claim 5:
Claim 6: Ono discloses in which the upper surface of the electrostatic chuck (upper surface of 202 w/out 216, Fig. 2A, Ono) comprises a clamping region (would necessarily be the region above 212 [electrode layers]) for providing an electrostatic clamping force and an edge region (edge of 202) extending radially outwardly of the clamping region (region above 212).
Claim 7: Ono discloses which the clamping region (region above 212, Fig. 2A, Ono) has a diameter larger than the diameter of the substrate support region (interpreted as larger than center top of 216).
Claim 8: Ono discloses in which the cover (216, Fig. 2A, Ono) and the electrostatic chuck (202 w/out 216) each have a diameter (see fig. 2A), and the diameter of the cover (216) is equal to or larger than the diameter of the electrostatic chuck (see fig. 2A where they appear at least equal)
Claim 11: Ono discloses in which the electrostatic chuck (202 w/out 216, fig. 2A, Ono) further comprises one or more cooling channels (122 [feed through pipe], Fig. 1) for providing the cooling gas to the first face of the cover (216, fig. 2A, see col. 2, lines 29-40).
Claim 12: Ono discloses in which the electrostatic chuck (202 w/out 216, fig. 2A, Ono) further comprises at least one DC electrode (116 [coplanar electrodes]) supplied by a DC power supply (210 [power source], see Fig. 2A where it appears to a DC power source).
Claim 14: (Cancelled).
Claim 15: Ono discloses in which the lifting assembly (110, fig. 2A, Ono) comprises one or more lifting members (110), wherein the lifting assembly (110) is operable to move the lifting members (110) through corresponding apertures in the cover (216) to separate the substrate (102) from the cover (216, Fig. 1, 2A).
Claim 16: Ono discloses a plasma processing apparatus comprising: a chamber (100 wafer processing chamber], Fig. 1); and the substrate support (106/202) according to claim 1 disposed within the chamber (100, col. 4, lines 45-60).
Claim 17: (Withdrawn). 
Claim 18: Ono discloses in which the thickness is 300-1000 um (see col. 6, lines 10-20 where thickness of 20-400 um is disclosed which is within the claimed range).

Claim 19: Ono discloses in which the thickness is from 100 um to less than 500 um (see col. 6, lines 10-20 where thickness of 20-400 um is disclosed which is within the claimed range).
Claim 21: Ono discloses wherein the lifting assembly (110, fig. 2A, Ono) is in a center of the electrostatic chuck (center of 202) and is configured to extend through part of the substrate support region (see fig. 1).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono as applied to claims 1-8, 11, 12, 15, 16, 18, 19, 21 and further in view of US 5,886,863 to Nagasaki.
Claim 9:
However Nagasaki teaches that a cover (203 [AlN film], Fig. 9-11) made from AlN (see col. 17, lines 19-30), for the purpose of having high purity and excellent in plasma resistance thus having a long life without causing effects on the attraction object (col. 19, lines 20-25).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the material requirement taught by Nagasaki with motivation to have high purity and excellent in plasma resistance thus having a long life without causing effects on the attraction object.
Claim 13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono as applied to claims 1-8, 11, 12, 15, 16, 18, 19, 21 and further in view of US 2018/0122633 to Leeser.
Claim 13: Ono does not disclose in which the electrostatic chuck further comprises at least one RF electrode supplied by an RF power supply.
Leeser discloses in which the electrostatic chuck (140, Fig. 5, Leeser) further comprises at least one RF electrode (not shown but disclosed, para. [0034]) supplied by an RF power supply (104 [RF power supply]) for the purpose of allowing further processing of the wafer (para. [0050]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the RF electrode as taught by Leeser with motivation to allow further processing of the wafer.
Claim 20: Ono does not disclose further comprising an annular focus ring at an outer periphery of the upper surface, wherein the annular focus ring defines part of an 
Leeser discloses further comprising an annular focus ring (208 [focus ring], Fig. 5E) at an outer periphery of the upper surface (outer periphery of 200 [carrier plate]), wherein the annular focus ring (208) defines part of an upper surface at a height different from the upper surface of the electrostatic chuck (140) and the second face of the cover (top of 200), and wherein the annular focus ring (208) is disposed on the second face of the cover (top of 200) for the purpose of protecting the cover from getting exposed to the chemicals used in the process chamber (para. [0068]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the focus ring and configuration as taught by Leeser with motivation to protect the cover from getting exposed to the chemicals used in the process chamber.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten into the independent claim including all of the limitations of the base claim and any intervening claims.
It is noted that Applicant should consider replacing or removing “by virtue of” as it is stating a positive limitation and then a negative limitation after it, which is almost unclear. Applicant is welcomed to have an interview via AFCP if necessary. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718